UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


YOLANDA ROBERTS,                                 §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-138
                                                 §
COMMISSIONER OF SOCIAL                           §
SECURITY ADMINISTRATION,                         §
                                                 §
                Defendant.                       §

                 ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
                    ADOPTING REPORT AND RECOMMENDATION

         The Plaintiff requests judicial review of a final decision of the Commissioner of Social

Security Administration with respect to her application for disability-based benefits. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

submitted a report recommending that the court affirm the Commissioner’s decision.

         The court considered the report and recommendation filed on August 2, 2019 (Doc. No. 21)

and the Plaintiff’s objections filed on August 16, 2019 (Doc. No. 22). A party who files timely

written objections to a magistrate judge’s report and recommendation is entitled to a de novo

determination of those findings or recommendations to which the party specifically objects. 28

U.S.C. § 636(b)(1)(c) (Supp. IV 2011); FED. R. CIV. P. 72(b)(2)-(3). “Parties filing objections must

specifically identify those findings [to which they object]. Frivolous, conclusive or general

objections need not be considered by the district court.” Nettles v. Wainwright, 677 F.2d 404, 410

n.8 (5th Cir. 1982) (en banc), overruled on other grounds by Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1412 (5th Cir. 1996) (en banc).
         Roberts alleges that Judge Hawthorn erred in finding the residual functional capacity

assessment was supported by substantial evidence. As argued in her briefing, she again asserts that

ALJ Henry failed to include certain functional limitations into her RFC1 finding, including:

hand/finger manipulation; lifting restrictions; and stricter visual limitations. (Doc. No. 22.)

         As noted by Judge Hawthorn, ALJ Henry took into consideration all of these alleged

limitations and discussed them in detail in her decision. The functional limitations imposed by ALJ

Henry are based upon the substantial evidence in this case. As outlined by Judge Hawthorn, she

carefully analyzed and weighed all of the evidence from the various medical providers/experts and

her decision is well reasoned and well supported. An ALJ is not required to incorporate limitations

in the RFC that she did not find to be supported in the record. See Muse v. Sullivan, 925 F.2d 785,

790 (5th Cir.1991) (“The ALJ as factfinder has the sole responsibility for weighing the evidence and

may choose whichever physician’s diagnosis is most supported by the record.”) To the extent that

the isolated opinions of various physicians and experts are in tension with one another, the ALJ was

justified in accepting the testimony and findings of some over others. As such, this objection to the

report and recommendation is overruled.

         The Court has conducted a de novo review of the purported objections in relation to the

pleadings and the applicable law. See FED. R. CIV. P. 72(b). After careful review, the Court

concludes that the Plaintiff’s objections are without merit. Accordingly, the Court ADOPTS the

magistrate judge’s recommendation, OVERRULES the Plaintiff’s objections, and AFFIRMS the




          1. RFC is what an individual can still do despite her limitations. SSR 96–8p, 1996 WL 374184, at *2 (S.S.A.
July 2, 1996). It reflects the individual’s maximum remaining ability to do sustained work activity in an ordinary work
setting on a regular and continuing basis. Id.; see Myers v. Apfel, 238 F.3d 617, 620 (5th Cir.2001).

                                                         -2-
Commissioner’s denial of benefits. A final judgment will be entered in this case in accordance with

the magistrate judge’s recommendation.


         SIGNED at Beaumont, Texas, this 22nd day of August, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                -3-
